Citation Nr: 0525451	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  96-27 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
lumbosacral spine strain.  

2.  Entitlement to an initial rating higher than 10 percent 
for hypertension.  

3.  Entitlement to an increased initial (compensable) rating 
for hepatitis.  

4.  Entitlement to an increased initial (compensable) rating 
for hiatal hernia.  

5.  Entitlement to an increased initial (compensable) rating 
for onychomycosis of the left great toe.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
October 1978 and from January 1980 to August 1992.  
Additional service prior to February 1976 and unspecified 
periods of inactive service have not been verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In its current status, the case returns to the Board 
following completion of development made pursuant to its July 
2003 remand.  

The veteran has appealed from the initial evaluations 
assigned for his service-connected disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of such 
direction, the issue is framed in terms of the veteran's 
entitlement to a higher initial evaluations.  The veteran is 
not prejudiced by such action.  This action does not dismiss 
any issue, and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

Correspondence received from the veteran in April 1999 is to 
the effect that the veteran is no longer employable.  He also 
claims that he developed impotence and loss of vision due to 
his service-connected hypertension.   The issues of 
entitlement to a total rating for compensation purposes based 
on individual unemployability, including extraschedular 
consideration under 38 C.F.R. § 4.16(b),and service 
connection for impotence and loss of vision due to his 
service-connected hypertension are referred to the RO for 
appropriate action.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 
(1999).

The claim for service connection for residuals of low back 
strain, to be reviewed on the merits is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  1.  All relevant evidence necessary for a fair and 
informed decision has been obtained by the originating 
agency.  

2  The originating agency previously denied for service-
connected low back strain, based on a finding that there was 
no evidence of current disability, in a February 1994 rating 
decision to which the veteran did not submit a timely appeal; 
the veteran attempted to reopen his claim in 1995 with 
evidence showing that he has current low back disability, 
namely a herniated disc in the lumbar spine.  

3.  The veteran's hypertension is currently manifested by a 
history of diastolic pressures of predominantly 100 or more, 
the need for continuous medication and current evidence 
diastolic pressures of predominantly 100 or less and systolic 
pressures of predominantly 160 or less.  

4.  Hepatitis B is currently asymptomatic.  

5.  The veteran has heartburn, difficulty with swallowing, 
complaints of vomiting, evidence of gastroesophageal reflux 
(GERD) and a restricted diet as a result of his hiatal 
hernia. 

6.  Onychomycosis of the left great toe is not productive of 
local or systemic symptoms and has not required treatment 
over the past 12-month period.  


CONCLUSIONS OF LAW

1.  The February 1994 rating decision that denied entitlement 
to service connection for a chronic psychiatric disability is 
final, but, new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  

2.  The criteria for an evaluation higher than 10 percent for 
hypertension have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.104, Code 7100, 7007 (2004); 4.104, Code 7100, 7007 
(prior to January 12, 1998).  

3. The criteria or a higher initial rating (compensable) for 
hepatitis have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Code 7345 (2004); 4.114, Code 7345 (prior to July 2, 
2001).  

4.  The criteria have been satisfied for no more than a 10 
percent rating for a hiatal hernia.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Code 7346 (2004).  

5.  The criteria for an increased (compensable) initial 
rating for onychomycosis of the left great toe have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Codes 
7800-7805, 7806, 7813 (2004); § 4.118, Codes 7800-7805, 7806, 
7813 (2004); § 4.118, Codes 7800-7805, 7806, 7813 (prior to 
August 30, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbosacral Strain-New and Material Evidence 

In a February 1994 rating decision, the originating agency 
denied entitlement to service connection for low back strain.  
The evidence considered at that time included the veteran's 
service medical records that show that the veteran was 
treated for a low back disability that resolved with 
treatment.  The originating agency noted no disability was 
present at the time of the veteran's separation from service.  
The originating agency notified the veteran of that 
determination in a February 1994 letter.  The veteran did not 
initiate a timely appeal in connection with the denial of 
service connection.  Consequently, that determination became 
final.  38 U.S.C.A. § 7105 (2004).  

The veteran attempted to reopen his claim with respect to 
service connection for low back disability in May 1995.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that must be addressed on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

VA law provides that despite the finality of the prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (effective prior to August 29, 2001).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); Stanton v. Brown, 5 
Vet. App. 563, 566 (1993); Reyes v. Brown, 7 Vet. App. 113 
(1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Judicial interpretation of the law with regard to petitions 
to reopen previously and finally disallowed claims requires 
VA to conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  On November 9, 2000, the 
President signed into law the Veterans Claim Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) that 
eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  
The Board acknowledges that for the purpose of establishing 
new and material evidence, the credibility of the new 
evidence is presumed.  Kutscherousky, v. West, 12 Vet App 369 
(1999).

The evidence received into the record since the February 1994 
rating decision is new, inasmuch as it was not previously of 
record, and is material as it addresses the deficiency noted 
at the time of the February 1994 denial-i.e., it establishes 
current disability.  The veteran has been found to have a 
herniated disc in the lumbosacral spine as identified by CT 
scan conducted in the 1990s.  In view of the foregoing, the 
Board concludes that the veteran has presented new and 
material evidence that must be viewed with all the evidence 
in order to fairly decide his claim.  To this extent, the 
appeal is allowed.  

Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

When there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).  

Under the Supreme Court's precedents, if applying a new 
statute or regulation to a pending claim would have a 
genuinely retroactive effect, it may not be applied, but if 
there would be no such retroactive effect, the new statute or 
regulation must ordinarily be applied.  VAOPGCPREC 7-2003 
(November 19, 2003); See also Kuzma v Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
The Board is bound by decision made by the General Counsel 
opinions.  38 U.S.C.A. § 7104(c).  


Hypertension

Service connection was established for hypertension in a 
February 1994 rating decision.  The originating agency 
assigned a 10 percent rating under the provisions of 
38 C.F.R. § 4.104, Code 7101 for hypertensive vascular 
disease.  

The veteran contends that he is entitled to a higher 
disability rating for his service-connected hypertension.  He 
claims that he has missed time from his employment at the 
Georgia State Prison due to this condition.  He reports that 
he was treated with a medication (Inderal) that he believes 
resulted in unforeseen complications and a worsening of his 
physical condition.  Specifically, the veteran has reported 
that he developed impotence and loss of vision due to his 
hypertension.  The veteran has argued that he is entitled to 
a 20 percent rating for his service-connected hypertension.  

The criteria for rating cardiovascular disease were changed 
effective January 12, 1998.  63 Fed. Reg. 65219 (December 11, 
1997).  The criteria in effect for hypertension prior to 
January 1998 provide for a 10 percent rating for hypertensive 
vascular disease (essential hypertension) manifested by a 
diastolic pressure of predominantly 100 or more or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominately 100 or more.  The next higher evaluation of 30 
percent required a diastolic pressure of 110 or more.  
38 C.F.R. § 4.104, Code 7101 (prior to January 12, 1998).  

Higher evaluations could be obtained with evidence of 
hypertensive heart vascular disease for which a 30 percent 
rating is assigned for disability manifested by definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more or moderate dyspnea on exertion.  38 C.F.R. 
§ 4.104, Code 7007 (prior to January 12, 1998 

Under the criteria in effect since January 12, 1998, a 10 
percent rating is applicable for hypertensive vascular 
disease that is manifested by diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more or for a minimum evaluation for an individual 
with a history of diastolic pressure of predominantly 100 or 
more who requires continuous medication for control.  The 
next higher evaluation of 20 percent requires diastolic 
pressure of predominantly 110 or more or a systolic pressure 
of predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101 
(2004).  

As noted above, a higher evaluation is provided for 
hypertensive heart disease.  A 10 percent is assigned for 
work load greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness or syncope or 
where continuous medication is required.  The next higher 
evaluation of 30 percent rating is warranted for hypertensive 
heart disease manifested by workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Code 7007 
(2004).  

The Board has reviewed all pertinent evidence of record and 
finds that the preponderance of the evidence is against the 
claim for a higher evaluation for hypertension.  In the 
course of this review the Board notes that the presence of 
hypertensive heart disease was unequivocally ruled out on the 
report of the December 2003 VA examination.  Thus, our 
attention is turned to the veteran's entitlement under the 
provision relative to hypertensive vascular disease.  

Ostensibly, the new criteria for hypertensive vascular 
disease are more advantageous, inasmuch as they permit 
consideration of both systolic and diastolic pressures.  
Nevertheless, under the specific facts of the veteran's case, 
neither version of the law is more beneficial.  The Board has 
reviewed all pertinent evidence of record and finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the service-connected hypertensive vascular 
disease.  

As noted above, the old pre-1998 regulation requires a 
showing of diastolic pressures predominantly of 110 or more 
for a 20 percent rating.  The veteran's service medical 
records document a history of diastolic pressure of as high 
as 100 and the use of medication on a regular basis.  Also, 
postservice treatment records compiled from 1992 to 1998 also 
show that the veteran has required the use of continuous 
medication.  The Board observes that prior to January 1998, 
the veteran's diastolic blood pressures were predominantly 90 
or below.  An isolated diastolic blood pressure of 100 was 
recorded in July 1993.  None of these readings or findings 
meet the requirements for a 20 percent rating under the old 
regulation.  

Reports of private treatment in April and May 1997 show that 
the veteran complained of light-headedness, dizziness, 
tingling in the arms and legs, malaise, occasional blurred 
vision and episodes of feeling confused.  His recorded blood 
pressures were 110/78 to 150/120.  At that time, the examiner 
noted that the veteran's hypertension was under very poor 
control.  After January 1998, the diastolic pressures 
recorded from January 1998 ranged from 65 to 114.  Here is 
evidence of one reading above the 110 level for diastolic 
pressures.  However, this single reading is not evidence of 
diastolic pressures predominantly at 110 or more.  An 
increased rating under the old regulation is not warranted 
based upon this single elevated reading.  ).  Definite 
enlargement of the heart is not demonstrated and a higher 
rating under the old Diagnostic Code 7007 is not warranted.  

As noted, the new regulations in effect January 12, 1998, 
require diastolic pressures of predominantly 110 or more or a 
systolic pressure of predominantly 200 or more for a 20 
percent rating.  Diastolic findings of 110, 115 and 114 were 
recorded on isolated occasions in June 1999, February 2001 
and September 2003 respectively.  The systolic pressures have 
ranged from as low as 106 to 150.  Findings of 162 and 150 
were observed in isolated instances in, February 2001 and 
September 2003, respectively.  

In addition, the Board notes that no current evidence of left 
ventricular hypertrophy.  Although evidence of mild left 
ventricular enlargement was noted on the report of the 
February 1999 chest X-ray, no hypertensive heart disease was 
disclosed on the report of VA examination completed in 
December 2003.  At that time, blood pressure readings were 
reported as 124/80, 126/78, 128/ 78.  Reading recorded 14 
days earlier were 134/89, on September 18, 2003, were 
150/114, and on July 2, 2003, were 116/82.  These findings 
demonstrate that readings for systolic and diastolic blood 
pressures are predominantly under 110 or 200 or more, or 

In view of the foregoing, the preponderance of the evidence 
is against the claim of entitlement to a higher initial 
rating for hypertensive vascular disease.  

Hepatitis

Service connection was originally established for residuals 
of hepatitis in a February 1994 rating decision.  The veteran 
was assigned a noncompensable rating under the provisions of 
38 C.F.R. § 4.114, Code 7345 that pertains to infectious 
hepatitis.  The provisions of 38 C.F.R. § 4.114 were amended, 
effective July 2, 2001, and now include new rating criteria 
for chronic liver disease without cirrhosis (to include 
infectious hepatitis).  In the amended version, Code 7345 
pertains to chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, auto-immune 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C).  The Board observes that there is no current 
evidence in the record that the veteran has Hepatitis C.  

Under the criteria in effect prior to July 2, 2001, a 
noncompensable rating is applicable for hepatitis infection 
that is healed an asymptomatic.  The next higher evaluation 
of 10 percent required demonstrable liver damage with mild 
gastrointestinal disturbance.  38 C.F.R. § 4.114, Code 7345, 
Code 7345 (prior to July 2, 2001).  

Under the criteria in effect since July 2, 2001, a 
noncompensable rating is provided for chronic liver disease 
without cirrhosis (including hepatitis B, chronic active 
hepatitis, autoimmune hepatitis, hemochronmatosis, drug-
induced hepatitis, etc., but excluding bile duct disorders 
and hepatitis C) that is nonsymptomatic.  The next higher 
evaluation requires intermittent fatigue, malaise and 
anorexia or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia and 
right upper quadrant pain), having a total duration of at 
least one week but less than two weeks during the past 12-
month period.  38 C.F.R. § 4.114, Code 7345, Code 7345 
(2004).  

The veteran's service medical records show that in September 
1991, the veteran's blood was found to contain an antibody to 
Hepatitis B virus (HbcAb) that was produced in his body as a 
response to a previous Hepatitis B virus infection.  The 
report of the medical examination for release from service 
conducted in July 1992 shows that the veteran was observed to 
be asymptomatic.  

Medical examinations conducted after the veteran's separation 
from service including VA and private medical reports dated 
between May 1994 and December 2003, confirm evidence of past 
exposure to Hepatitis B by the detection of antiobodies, but 
indicate that the condition was asymptomatic.  At the most 
recent VA examination, conducted in December 2003, the 
examiner noted that the veteran is in an inactive state of 
Hepatitis B without evidence of chronic infection.  

The Board notes an isolated reference to liver enlargement in 
the report of the November 1998 VA examination.  No 
subsequent references are made in the record.  Consequently, 
the veteran has not shown demonstrable liver damage with mild 
gastrointestinal disturbance, fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia and right upper quadrant pain 
or other symptoms that would support a higher initial 
evaluation for his service-connected hepatitis B.  In view of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for 
hepatitis B.  

Hiatal hernia

Service connection was established for a hiatal hernia in a 
February 1994 rating decision.  A noncompensable rating was 
assigned under the provisions of 38 C.F.R. § 4.114, Code 
7346.  A noncompensable evaluation is applicable in every 
instance, as in this case, where the schedule does not 
provide a zero percent evaluation for a diagnostic code, when 
the requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.  The minimum schedular rating of 10 percent 
requires two or more symptoms for the 30 percent evaluation 
of less severity.  A 30 percent rating is provided for 
persistently recurrent epigastric distress dysphagia, pyrosis 
and regurgitation accompanied by substernal or arm or 
shoulder pain productive of considerable impairment of 
health.  

The Board observes that pyrosis" is defined as heartburn.  
Dorland's Illustrated Medical Dictionary, 1397 (28th ed. 
1994).  "Dysphagia" is difficulty in swallowing.  Dorland's 
Illustrated Medical Dictionary, 517 (28th ed. 1994).  

The Board has reviewed the pertinent evidence in the 
veteran's claims folder and is of the opinion that the 
current disability picture more nearly approximates a 10 
percent disability rating.  In the absence of evidence of 
considerable impairment of the veteran's health the Board 
finds that a rating higher than 10 percent is not warranted.  

The record shows that the veteran's hiatal hernia has been 
productive of complaints chest pain, heartburn and difficulty 
swallowing.  There is also some indication that he has 
shoulder pain, although these complaints have not been 
directly associated with his gastrointestinal condition.  
Reports of private treatment from March 1997 show complaints 
of dysphagia, indigestion and feelings of nausea.  A March 
1997 esophagogastroduodenoscopy (EGD) with biopsy revealed a 
hiatal hernia with esophagitis and gastritis.  VA records 
from May 1997 confirm the presence of gastroesophageal reflux 
(GERD) and in April 1998, the veteran was determined to have 
a sliding hiatus hernia with rather severe gastroesophageal 
reflux.  

The report of the November 1998 VA examination shows that the 
veteran had complaints of dysphagia, vomiting, and nausea and 
significant GERD.  An EGD was accomplished by VA in April 
1999 was consistent with hiatal hernia with mild esophagitis 
and mild gastritis.  Some dietary constraints were 
recommended at that time, including avoiding citrus juices, 
cigarettes, chocolate, caffeine, carbonated beverages.  
Finally, the report of the December 2003 VA examination shows 
a persistence of symptoms of heartburn and reflux.  At that 
time, the veteran denied any current complaints of dysphagia 
and regurgitation, and there was no evidence of weight loss.  
The examination was thought to be consistent with a diagnosis 
of moderate hiatal hernia with gastroesophageal reflux.  

In view of the clinical evidence of dysphagia, pyrosis, 
occasional vomiting and dietary restrictions, the Board finds 
that the veteran's service-connected hiatal hernia more 
nearly approximates an evaluation of 10 percent.  In the 
absence of evidence of considerable impairment of health due 
to symptoms associated with the service-connected hiatal 
hernia, the Board finds that the clinical evidence does not 
support an evaluation in excess of 10 percent.  

Onychomycosis, Left Great Toe.

Service connection was established for a fungal infection of 
the left great toe in a June 1995 rating decision.  The 
veteran was provided a noncompensable rating for 
onychomycosis of the left great toe under the provision 
38 C.F.R. § 4.118, Code 7899-7813.  

When an unlisted disease, injury or residual condition is 
encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved; the 
last 2 digits will be "99" for all unlisted conditions. If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen. 38 C.F.R. § 4.27.   
Incidentally, the prefix "78-, used in the veteran's case 
pertains to skin diseases. 

Finally, The Board observes that, during the pendency of this 
appeal, the criteria for rating skin disorders were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  

Under the criteria for rating skin diseases in effect prior 
to August 30, 2002, onychomycosis may be rated analogously to 
dermatophytosis that is rated as scars, disfigurement, etc, 
on the extent of constitutional symptoms and physical 
impairment.  A further note states that unless otherwise 
provided, the Board is to rate Diagnostic Codes 7807 to 7819 
as for eczema, dependent upon location, extent, and repugnant 
or otherwise disabling character of manifestations.  38 
C.F.R. § 4.118.  The service-connected condition does not 
involve the skin on the head, face or neck and consequently 
Diagnostic Codes 7800-7802 (prior to August 30, 2002) are not 
for application because the veteran's warts are not on her 
head, face, and neck and are not the result of burns.  38 
C.F.R. § 4.118, DCs 7803 and 7804 (prior to August 30, 2002).  
The Board finds that the veteran's symptoms are more 
appropriately rated analogous to symptoms discussed under the 
provisions of 38 C.F.R. § 4.118, Code 7806 for eczema.  The 
criteria in effect prior to August 30, 2002 provide for a 
noncompensable rating for slight symptoms, if any with 
exfoliation, exudation or itching if on a nonexposed surface 
or small area.  The next higher evaluation of 10 percent 
requires exfoliation, exudation or itching if involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, Code 
7806 (prior to August 30, 2002).

Under the criteria in effect since the August 30, 2002, 
Diagnostic Code 7813, pertaining to dermatophytosis 
(ringworm: of the body, tinea corporis; of the head, tinea 
capitis; of the feet, tinea pedis; of the beard area, tinea 
barbae; of the nails, tinea unguium; of the inguinal area 
(jock itch), tinea cruris) is rated as disfigurement of the 
head face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability. 

A noncompensable rating is provided for less than 5 percent 
of the entire body or less than 5 percent of an exposed area 
affected and no more than topical therapy required over the 
past 12-month period.  The next higher evaluation of 10 
percent requires at least 4 percent, but less than 20 percent 
of the entire body or at least 4 percent but less than 20 
percent of exposed areas affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2004).  

The Board has reviewed all pertinent evidence in the 
veteran's claims folder and finds that the preponderance of 
the evidence is against a compensable rating for the service-
connected onychomycosis.  In the veteran's case, the record 
shows that he service medical records show that from June 
1982, the veteran was treated for fungus of the nail of the 
left great toe.  In August 1989, he was treated for 
onychomycosis of the left great toe.  At that time, his toe 
was noted to be thickened, brownish yellow and partially 
detached from the nail bed.  Later that month, he underwent 
the removal of the toenail of the first digit (big toe) of 
the left foot.  

In the postservice years, treatment reports principally make 
reference to evaluation and treatment of the right foot.  
Onychomycosis of the toes was noted on the 1996 over-40 
examination conducted by the military.  A culture of the 
toenail taken in December 1997 was negative for fungus.  

The clinical record is remarkable for intercurrent injury 
when heavy machinery fell on the veteran's left foot, as 
noted on the report of the 1998 VA examination.  At that 
time, the veteran reported having fungal infection on the 
nonservice-connected right foot.  No complaints referable to 
the left great toe were recorded at that time.  Examination 
of the left great toe revealed scarring and removal of the 
nail reportedly associated with on-the-job injury.  

Reports of private treatment from Candler County Hospital 
shows that the veteran underwent surgery to the left great 
toe, consisting of an open reduction and internal fixation in 
July 1997.  This surgery was performed for comminuted 
fracture of the first proximal phalanx of the left foot.  As 
reported, the need for surgery was precipitated by injury 
occurred when a tractor motor fell on the veteran's left 
foot.  

When examined by VA in December 2003, the veteran reported 
that he was not receiving any treatment for the great toenail 
of the left foot.  He stated that the toenail came off on 3 
occasions and was removed.  He did not report having any 
local symptoms or systemic symptoms.  The physical 
examination showed the left toe nail was thin and yellow.  
There was no tenderness to percussion.  

Consequently, the record is devoid of evidence that the 
veteran currently has onychomycosis warranting a higher 
rating under either version of the criteria for rating skin 
conditions.  In the absence of evidence of current symptoms, 
there is no basis for a higher evaluation under either 
version of the law pertaining to skin conditions.  In view of 
the foregoing, the preponderance of the evidence is against 
an initial (compensable) rating for onychomycosis.  

Extraschedular Ratings

Although the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, it is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is not precluding from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Board's denial of an extraschedular 
rating in the first instance is not prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.  

The Board finds that the schedular evaluation in this case is 
adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  Although it is conceivable that the 
veteran's service-connected disabilities would be productive 
of some degree of industrial impairment, the record does not 
support a finding that such impairment is marked in degree.  
The veteran is advised that the percent evaluation assigned 
to the service-connected disabilities is reflective of the 
degree of industrial impairment currently demonstrated.  
Consequently, there is no basis for consideration of higher 
ratings on extraschedular grounds.  

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the veteran of its duty to inform and assist 
him in its December 2004 letter.  The letter informed the 
veteran how he could prevail on the issue of on appeal and of 
VA's duties to assist him in the presentation of his claim.  
The RO afforded the veteran details about the sources of 
evidence that might show his entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  

The Board observes that the RO specifically provided a 
statement concerning how the veteran could prevail on his 
claims for increased ratings.  Although the RO did not 
specifically asked the veteran to submit all evidence in his 
possession, it did advise him that it was his responsibility 
to make sure VA had evidence necessary to support his claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
2004 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by VA at that time, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA was 
not in effect at the time the first adjudication was made.  
Additionally, the case was remanded in 2003, in part, for the 
veteran to be provided with appropriate VCAA notice. This 
action essentially cured the error in the timing of the 
notice.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, to decide the appeal is 
not prejudicial error to the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained and 
associated the veteran's service medical records, VA 
treatment records and assembled reports of private treatment.  
In addition, pursuant to the July 2003 remand, the RO also 
provided the veteran with VA examinations to determine 
current nature and severity of his service-connected 
disabilities.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not prejudiced by the Board's proceeding to 
the merits of the claim.  


ORDER

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for lumbosacral 
spine strain.  

2.  An initial rating higher than 10 percent for hypertension 
is denied.  

3.  A higher initial (compensable) rating for hepatitis is 
denied.  

4.  An initial rating of no more than 10 percent is warranted 
for the service-connected hiatal hernia, subject to 
regulations applicable to the payment of monetary awards.  

5.  A higher initial (compensable) rating for onychomycosis 
of the left great toe is denied.  


REMAND

The veteran is advised that when new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  The merits of the veteran's entitlement to service 
connection for back disability were thoroughly discussed the 
May 2005 Supplemental Statement of the case.  Thus, the 
veteran is not prejudiced by the Board's resolving the issue 
of entitlement to service connection.  

The veteran contends that he incurred low back disability in 
his military service.  He has states that statements 
contained in his records that associated current back 
disability with an on-the-job injury in 1996 are false.  He 
argues that his existing disability is associated with injury 
sustained during his military service.  In addition he has 
made allegations regarding tampering with his service medical 
records, in particular, he alleges that the August 1992 
report of medical history that reflects, "I am in good 
health and taking no medications" is a false statement and 
that the signature beneath is not his.  

The veteran's service medical records show that the veteran 
sought treatment for low back pain during his military 
service.  For example, a June 1976 entry shows that the 
veteran reported that his back and hips hurt on occasion.  
The report of the medical examination for separation from 
service, however, did not reveal any evidence of a back 
disability.  At that time, the veteran reported that he did 
not have a history of recurrent back pain in response to 
inquiry to that effect.  

In the postservice years, the first documented evidence of 
low back disability is recorded in reports of treatment from 
G. R. Loveless, M.D. that show that the veteran sustained 
injury to his low back while lifting limbs at work.  He 
reported having had intermittent pains in the back and hip 
during his service in the military.  CT scan confirmed the 
diagnosis of herniated lumbar disc in February 1996.  

In essence, the veteran contends continuity of low back 
symptoms from service to the present and argues that despite 
all association to postservice injury, that his herniated 
disc in the lumbar spine is related to injury, disease or 
event noted during his military service.  A remand is 
required, as service medical records indicate treatment, 
raising possibility that medical examination might aid in 
substantiating service connection claim.  See Duenas v. 
Principi, 18 Vet.App. 512 (2004).  



In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  Afford the veteran a VA spine 
examination in order to determine the 
current nature and etiology of any 
existing spine condition.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  Based on a review 
of the clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has a low 
back disability associated with injury, 
disease or event noted in his military 
service.  In particular, the examiner is 
asked to answer the following question:  
Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current low back 
disability is causally related to 
military service?  The clinical basis for 
the opinion should be set forth in 
detail.   

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


